UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 2, 2017 (June 1, 2017) Reata Pharmaceuticals, Inc. (Exact name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction ofincorporation or organization) 001-37785 (Commission File Number) 11-3651945(I.R.S. EmployerIdentification No.) 2801 Gateway Drive; Suite 150
